DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Status of Claims
Claims 1, 18, and 20 are independent claims.  
Claim 21 is added as the new claim.
Claim 16 is canceled.
Claims 1, 14, and 17-18 are amended.  
Claims 1-15, and 17-21 are currently pending in this application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the language of:
“receiving, at a virtual file system within a cloud computing environment, replicated data from a physical file system separate from the cloud computing environment, wherein the replicated data includes a replica of data stored at the physical file system, wherein the replicated data includes a priority index score calculated and added to the replicated data as first metadata before being sent to the virtual file system;
transferring the replicated data from the virtual file system to cloud storage within the cloud computing environment in response to determining that [[a]] the priority index score for the replicated data exceeds a predetermined threshold; and
providing access to the replicated data in response to a failure of the physical file system, utilizing the virtual file system and the cloud storage.”
	
A/ Analysis under Step 2A, Prong I: 
In fact, claim 1 recites the limitation of “a priority index score calculated…” that represents a mathematical process step of calculating the priority index score (see Applicant’s specification, pars. [0072-74]), which, under its broadest reasonable interpretation, convers performance of the limitation in the mathematical relationships but for the recitation of generic computer components (i.e., the physical file system and cloud storage, one or more processors, etc.), then it falls within the “Mathematical Concepts” grouping of abstract idea (see MPEP 2106.04(a)(2), Part I).  In addition, the step of “to determining…”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  For example, the step of “determining”, in the context of this claim, encompasses the user manually transferring the replicated data based on the priority index score exceeds a predetermined threshold.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., the virtual file system and the cloud storage), then it falls within the “Mental Processes” grouping of abstract ideas (see MPEP 2106.04(a)(2), Part III). 
(***Similar above analysis applies to claim 18, respectively).

B/ Analysis under Step 2A, Prong II:
This judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – using physical file system having at least a processor, memory, a cloud storage for performing the “calculated” and “determining” steps.  The physical file system having at least a processor, memory, a cloud storage in those steps are recited as the high-level of generality (i.e., as a generic processor performing a generic computing function(s) of transferring the replication data from the virtual file system to the cloud storage) such that it amounts no more than mere instructions to apply the exception using a generic computer component, see Mayo, 566 U.S. AT 84.  Also, the further additional limitation of “receiving, …, replication data…”, “transferring the replication data…”, and “providing access to the replication data…” represent an insignificant extra solution for receiving, aggregating, accessing data (e.g., replication data), therefore does not integrate the abstract idea into a practical application of “how” to utilizing replication data from the virtual file system to cloud storage. Thus, it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(a)-(c), (e)-(h).
(***Similar above analysis applies to claim 18, respectively)

C/ Analysis under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “cloud storage”, “physical file system”, “one or more processors” for performing the steps of “calculated” and “determining” amount to no more than mere instructions to apply the exception using at least generic computer components, e.g., one or more processors, and storage. Furthermore, the additional limitation of “receiving”, “transferring”, and “providing” represent an insignificant extra solution activity of utilizing replicate data. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(d).
(***Similar above analysis applies to claim 18, respectively)
Claims 2-15, 17, 19, and 21 depend on independent claims 1 and 18 include all the limitations of claims 1, and 18; and therefore, claims 2-15, 17, 19 and 21 recite the same abstract idea as well as the above indicated analysis.

Regarding claim 2, the claim recites further additional limitations “receiving, at the virtual file system, a redirected request for the replicated data, wherein the request is redirected to the virtual file system in response to a failure of the physical file system to service a request for data from the physical file system; and performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage” that do not integrated the judicial exception into a practical application, and are insignificant extra solution activities for the redirected request and recall for the replicated data because it does not amount to significantly more than mere instructions that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites further additional limitations “wherein data located at the physical file system is replicated to create the replicated data, and the replicated data is sent asynchronously from the physical file system to the virtual file system as part of an active file management (AFM) operation.” that do not integrate the judicial exception into a practical application because the steps of “is replicated to create…” and “is sent” the replicated data are insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 4, the claim recites additional limitations “wherein: providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.” that do not integrated the judicial exception into a practical application and are insignificant extra solution activities of access the replicated data because it does not amount to significantly more than mere instructions; thus, are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 5, the claim recites the additional limitations of “receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system; and performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The steps of “receiving”, “performing” and using the stub to “identify” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer components; thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 6, the claim recites additional limitations for “creating a stub at the virtual file system when the replicated data is transferred from the virtual file system to the cloud storage, wherein the stub includes an inode that identifies a storage location of the replicated data within the cloud storage; and removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage; wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing the stub at the virtual file system.” which does not appear to be tied to a practical application and also does not amount to significantly more than the abstract idea. Next, the step of “creating”, “is transferred”, “removing”, using an inode to “identifies”, “providing”, and “performing” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s); thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 7, the claim recites additional limitations for “removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage; wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.” which does not appear to be tied to a practical application and also does not amount to significantly more than the abstract idea. Next, the step of “removing”, “providing”, “performing”, and using the stub to “identify” a location of the replicated data” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s), e.g., “the cloud storage) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 8 and 9, the claims recite the additional limitations of “wherein the replicated data is maintained within the virtual file system after transferring the replicated data to the cloud storage.” And “wherein the replicated data is transferred from the virtual file system to the cloud storage utilizing transparent cloud tiering (TCT).” which do not integrate the judicial exception into a practical application and are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) (e.g., “the cloud storage”) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 10, the claim recites the limitations of “determining that the virtual file system is available after a corruption of data within the virtual file system; determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; and replicating the data that has changed from the physical file system to the virtual file system.”.  In fact, the steps of “determining” and “determining”, as drafted, is processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer’s component(s) (i.e., processor(s)) within the physical file system. That is nothing in the claim elements preclude the steps for practical process being an abstract idea in the form of metal relationship(s), which falls within the “Mental Processes” grouping in abstract ideas (see MPEP 2106.04(a)(2), Part III). 
The additional limitation “replicating” which do not integrate the judicial exception into a practical application and are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) (e.g., “the virtual file system having at least a processor) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 11, the claim recites the additional limitations of “creating, at the virtual file system, a stub that includes an inode identifying a storage location of the replicated data within the cloud storage; IBM1P503/P201703696US01- 4 -receiving, at the virtual file system, a redirected request for the replicated data, wherein the request is redirected to the virtual file system in response to a failure of the physical file system to service a request for data from the physical file system; and performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing the stub located at the virtual file system, wherein the stub is used to identify the storage location of the replicated data within the cloud storage.” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The steps of “creating”, “receiving”, “is redirected”, and “performing” and using the stub to “identify” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) in the physical file system having a processor and the cloud storage; thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 12, the claim recites the limitations of “wherein: an application running within a user system first requests data from the physical file system, the failure of the physical file system is determined, and in response to the determination, a request for the replicated data is redirected to the virtual file system.” In fact, the steps of “is determined”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer’s component(s) (i.e., processor(s)) within the virtual file system. That is nothing in the claim elements preclude the steps for practical process being an abstract idea in the form of metal relationship(s), which falls within the “Mental Processes” grouping in abstract ideas (see MPEP 2106.04(a)(2), Part III). 
The additional limitation of “is redirected” which does not integrate the judicial exception into a practical application and is insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) (e.g., “the virtual file system having at least a processor) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 13, the claim recites the additional limitations of “wherein the cloud storage returns the replicated data directly to a user system requesting the replicated data from the virtual file system.” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The step of “returns” is insignificant extra solution activities that does not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) in the user system (e.g., a processor) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 14, the claim recites the limitations of “wherein in response to determining that the physical file system is again available, data is sent from the virtual file system and cloud storage to the physical file system, the data including data and second metadata that have changed during the failure of the physical file system.” In fact, the steps of “to determining”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer’s component(s) (i.e., processor(s)) within the physical file system and the cloud storage. That is nothing in the claim elements preclude the steps for practically process being an abstract idea in the form of metal relationship(s), which falls within the “Mental Processes” grouping in abstract ideas (see MPEP 2106.04(a)(2), Part III). 
The additional limitations of “sent” and “changed” which do not integrate the judicial exception into a practical application and are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) (e.g., “the virtual file system having at least a processor) and the cloud storage that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 15, the claim recites the additional limitations of “wherein, in response to receiving a request for the replicated data, the virtual file system performs a recall operation at the virtual file system.” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The steps of “receiving” and “performs” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using at least a generic computer component(s) in the virtual file system that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
	(*** Claim 16 was previously canceled)
Regarding claim 17, the claim recites the limitations of “creating a stub at the virtual file system when the replicated data is transferred from the virtual file system to the cloud storage, wherein the stub includes an inode that identifies a storage location of the replicated data within the cloud storage; removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage; determining that the physical file system is again available; sending data and second metadata that have changed during the failure of the physical file system from the virtual file system and cloud storage to the physical file system; determining that the virtual file system is available after a corruption of data within the virtual file system; determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; and replicating the data that has changed from the physical file system to the virtual file system.” In fact, the steps of “determining”, “determining”, and “determining”, as drafted, is the processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer’s component(s) (i.e., processor(s)) within the physical file system and the cloud storage. That is nothing in the claim elements preclude the steps for practical process being an abstract idea in the form of metal relationship(s), which falls within the “Mental Processes” grouping in abstract ideas (see MPEP 2106.04(a)(2), Part III). 
The additional limitations of “creating”, “removing”, “sending”, and “replicating” which do not integrate the judicial exception into a practical application and are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) (e.g., “the virtual file system” and “the physical file system” having at least a processor) that are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as gathering and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Regarding claim 19, the claim recites the additional limitations of “receiving, at the virtual file system utilizing the one or more processors, a redirected request for the replicated data, wherein the request is redirected to the virtual file system in response to a failure of the physical file system to service a request for data from the physical file system; and performing, by the virtual file system utilizing the one or more processors in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.” which do not integrate the judicial exception into a practical application and does not amount to significantly more than the judicial exception as abstract idea. The steps of “receiving”, “is redirected”, and “performing” and using the stub to “identify” are insignificant extra solution activities that do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s) in the virtual and physical file systems having a processor and the cloud storage; thus, are “well-understood, routine, conventional” activity to a skill artisan in the relevant technical field as receiving, gathering, and transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 21 (NEW) recites the additional limitations of “wherein the priority index score is calculated based on a combination of a heat score and a weight score, wherein the heat score includes a value calculated based on an amount of time since the data was accessed, wherein the weight score is calculated based on a type of applications that access the data,…” that represents a mathematical process step of calculating the priority index score (see the Applicant’s specification, pars. [0072-74]), which, under its broadest reasonable interpretation, convers performance of the limitation in the mathematical relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea (see MPEP 2106.04(a)(2), Part I).  Also, the additional limitation of “…wherein the calculated weight score is relatively higher in response to the data being accessed by one or more applications predetermined to have a high importance, wherein the calculated weight score is relatively lower in response to the data being accessed by one or more applications predetermined to have a low importance” that further providing a definition to the calculated weight score in higher or lower importance, which is insignificant extra solution activities because it does not amount to significantly more than mere instructions to apply the exception using at least a generic computer component(s) that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field as gathering data, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

For at least above reasons, claims 1-15, 17-19, and 21, and 11-15 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 12-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al., US Pub. No. 20160142482 (hereinafter as “Mehta”) in view of Dai et al., US Pub. No. 20180329646 (hereinafter as “Dai”), and further in view of Guarraci, US Pub. No. 2011/0066668 (hereinafter as “Guarraci”).
Regarding claim 1, Mehta teaches a computer-implemented method, comprising:
receiving, at a virtual file system within a cloud computing environment (pars. [0056] “techniques for implementing information management techniques in a cloud computing environment”, and [0182] “According to various implementations, one or more of the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices.”), replicated data from a physical file system separate from the cloud computing environment; (pars. [0053] “a computing device includes virtualized and/or cloud computing resources. For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor…”, and [0054] “A virtual machine includes an operating system and associated virtual resources, and is hosted simultaneously with another operating system on a physical host computer (or host machine). A hypervisor (typically software, and also known in the art as a virtual machine monitor or a virtual machine manager or "VMM") sits between the virtual machine and the hardware of the physical host machine” such that the third-party cloud computing environment is separated from the physical host computer; and pars. [0154-155]: “…the copying, migration or other movement of data”. Through the “Data movement operations”, the copy of data from the primary storage device at the primary file system, which is interpreted as the physical file system (see par. [0069 and 76-77]) is received and stored at the virtual file system at the cloud storage (see par. [0077 and 86], and the copy of data (e.g., secondary copies) is interpreted as the replicate data corresponding the primary data in the physical file system, par. [0086] “a physical storage device”, and pars. [0177-178] disclosed the data replicating from the primary storage to the secondary storage devices, and “a replication copy” of primary data is equivalent to the replicated data), wherein the replicated data includes a replica of data stored at the physical file system (e.g., copy of application data is interpreted as the replicated data in the primary storage (e.g., a physical storage system), pars. [0080-83, and 86], e.g., “secondary copies”, “a physical storage device”, and pars. [0177-178] explained above as “replication copy” of primary data stored in the primary storage device=physical file system)
providing access to the replicated data in response to a failure of the physical file system (pars. [0080 and 82-83] accessing via “restoring” the secondary copies of primary data/metadata in the secondary storage devices/system (e.g., virtualized computing devices (par. [0086]) and the cloud storage (par. [0077]) when the deletion, corruption, or disaster the original data/metadata in the physical file system (see par. [0085]))  

Mehta expressly disclosed the migrating copies of application data from the primary storage device to store as backup in the secondary storage device (pars. [0082-83, 0154-157]) or restoring application data from the secondary storage device/subsystem to the primary storage device (see pars. [0154-155]) inherently movement/transferring data between the “a physical storage device” (pars. [0069, 76, and 86]), “a cloud storage” (pars. [0077-78]), and “a virtual machine” (pars. [0054-55]), “a virtualized computing device” (par. [0086]). However, Mehta does not explicitly teach “virtual file system”; and the limitations: “wherein the replicated data includes a priority index score calculated and added to the replicated data as first metadata before being sent to the virtual file system;” and “transferring the replicated data from the virtual file system to cloud storage within a cloud computing environment in response to determining that the priority index score for the replicated data exceeds a predetermined threshold.”
In the same field of endeavor (i.e., data processing), Dai teaches: 
wherein the replicated data (par. [0028] “the migration data” is interpreted as the replicated data as known by a skilled artisan) includes a priority index score calculated and added to the replicated data as first metadata before being sent to the virtual file system; (fig. 3, elements 306-1, and 306-2, wherein the Target Host Compute node  306-2 is interpreted as the virtual file system, par. [0017] teaches the “replication”, and in pars. [0032] and [0033] “factors are dynamically calculated, such as weighting indexes. That is, each index may take on more priority or be ranked higher compared to other indexes for node selection. For example, disk usage (as opposed to CPU or memory) may be the most important factor for data block migration, and accordingly may be weighted higher for node selection. In an illustrative example of this, if a non-weighted index met a threshold value, that may be incremented by a first simple integer value for scoring purposes. Conversely, if a weighted index met a threshold value, that weighted index may be incremented by the same first simple integer value and the first value may also be multiplied by some second integer value x such that the final score is higher for the weighted factor. In another example illustration of dynamic calculations, if it is determined that more than one host compute nodes meet policy criteria, one single host compute node that is ranked the highest may be selected. For example, even though several host compute nodes meet threshold criteria, the host compute node with the highest score (e.g., the sum of all integer values) may be selected.”, such that teaching index scores are added to the migration/copies data/metadata before it sends to the destination/host compute node=virtual file system, and wherein the “each index may take on more priority or be ranked higher compared to other indexes” equivalent to the priority index score(s); and pars. [0026] “…In various cloud environments, such as the OPENSTACK cloud infrastructure, before any virtual instance is migrated, data may be copied or backed up in a distributed storage system to multiple storage devices...”, [0028], e.g., “before reading or updating any file system data or metadata”)
transferring the replicated data from the virtual file system to cloud storage within a cloud computing environment (fig. 1 as shown the cloud computing environment, and par. [0017] “he SPECTRUM file system makes 2 additional copies of data for each data block or set of data blocks of a file, which is known as “replication.” One copy is stored to a local compute node storage device and the other 2 copies are stored or replicated to remote storage devices corresponding to other compute nodes across the network.”, wherein the “remote storage devices across the network” is interpreted as the cloud storage, and [0019-20 and 26] disclose the virtual machines (VMs) and the cloud storage) in response to determining that the priority index score for the replicated data exceeds a predetermined threshold (see pars. [0032] e.g., “index factors may be or include: CPU usage, memory usage, and/or storage device usage of a particular compute node. In an example illustration, static calculations may be performed to determine if a particular host compute node meets policy criteria, such as determining whether the CPU has less than 80% usage (e.g., the amount of time a CPU was used for processing instruction(s)), whether the memory usage is less than 80% (e.g., the amount of RAM a program(s) uses), and whether the storage device usage is less than 80%. In some embodiments, if and only if each of these (or analogous) criteria will be met, will a host compute node be selected for data migration.” the replicated data is data associated to resource data, and the “each of these (or analogous) criteria will be met” embedded the “exceeds” threshold, see [0033] as further explained above to the priority index score(s) and threshold according to policies/rules)
***Examiner’s notes: the further defining of “priority index score” and its calculation are recited in the newly added dependent claim 21.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Dai would have provided Mehta with the above indicated limitations for performing the data migration between the source to target storage devices across over the cloud network more efficiently (Dai: pars. [0018-20] and [0026, 28, and 33]).

Mehta teaches the migrating copies of application data from the primary storage device to store as backup in the secondary storage device (pars. [0082-83, 0154-157]) or restoring application data from the secondary storage device/subsystem to the primary storage device (see pars. [0154-155]) inherently movement/transferring data between the “a physical storage device” (pars. [0069, 76, and 86]), “a cloud storage” (pars. [0077-78]), and “a virtual machine” (pars. [0054-55]), “a virtualized computing device” (par. [0086]). Dai teaches the cloud infrastructure in combined with the SPECTRUM storage system environment (par. [0019]) across cloud network connection (figs. 1-2). However, Mehta and Dai do not EXPLICITLY teach “virtual file system”
In the same field of endeavor (i.e., data processing via migration), Guarraci clearly teaches: the transferring the replicate data from the “Virtual File System” to the “Cloud Storage Devices” (see fig. 1B, element 143 and element 147), or further teaches the data transferring between “Local File System” (fig. 1B at element 135 as well-known as a physical disk storage device(s)), “Virtual File System” (Fig. 1B at element 143) and the “Cloud Storage Devices” (fig. 1B at element 147).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Guarraci would have provided Mehta and Dai with the above indicated limitation for performing the replicate data migration between the physical file system, virtual file system, and cloud storage efficiently.

Regarding claim 3, Mehta and Guarraci teaches: wherein data located at the physical file system is replicated to create the replicated data (Mehta: pars. [0079-81 and 69] wherein the secondary copies of the primary data in the primary storage device is interpreted as the replicate data; and Guarraci: fig. 1B and par. [0059]), and the replicated data is sent asynchronously from the physical file system to the virtual file system as part of an active file management (AFM) operation (Guarraci: fig. 1B and pars. [0053-54] transferring/synchronizing copy=replicate file=data/metadata to the remote cloud storage, and [0066], e.g., “a reliable file management system”=an active file management (AFM)).

Regarding claim 8, Guarraci teaches: wherein the replicated data is maintained within the virtual file system after transferring the replicated data to the cloud storage (pars. [0057] storing copy file to the storage cloud 140, and [0076])

Regarding claim 9, Guarraci teaches: wherein the replicated data is transferred from the virtual file system to the cloud storage utilizing transparent cloud tiering (TCT). (fig. 1B as shown the communicating between local client/user as physical file system, virtual file system/server, and cloud storage in the cloud computing environment implied tier/tiering, par. [0063], e.g., “tier” storage devices)  

Regarding claim 12, Mehta and Guarraci teach: wherein: 
an application running within a user system first requests data from the physical file system (Guarraci: par. [0055] “a software application” submits a request for a file to the API 103), the failure of the physical file system is determined (Mehta: par. [0080] “corruption, disaster”=failure is detected/determined; and Guarraci: pars. [0055 and 56] as explained above), and in response to the determination, a request for the replicated data is redirected to the virtual file system. (pars. [0055] as explained above to the “determining” algorithm, [0069] “bi-directional” in the communication (e.g., “data traffic”) between the local client/user device(s), virtual file system/server, and cloud storage(s)/device(s) implied the redirected to the virtual file system as claimed, fig. 1B)  

Regarding claim 13, Guarraci teaches: wherein the cloud storage returns the replicated data directly to a user system requesting the replicated data from the virtual file system. (fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, par. [0059])

Regarding claim 14, Mehta and Guarraci teach: wherein in response to determining that the physical file system is again available (Guarraci: fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, pars.  [0055, 59, and 66]), data is sent from the virtual file system and cloud storage to the physical file system (fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, par. [0059]), the data including data and second metadata that have changed during the failure of the physical file system. (Mehta: pars. [0080 and 82-83] and [0085] “corruption, disaster”=failure; and “the instance in primary data “no longer exists” interpreted as “change during the failure requiring for restoring copy/replicate data; and Guarraci: pars. [0055], e.g., “the file (e.g., metadata and data)…”, [0062], e.g., “files or instructions for modifying…”)

Regarding claim 15, Guarraci teaches: wherein, in response to receiving a request for the replicated data, the virtual file system performs a recall operation at the virtual file system (par. [0127] the virtual file system has reverted back the earlier version(s) implied as the implementing of a “recall” function/operation)  

Regarding claim 16, Mehta and Guarraci teach: wherein the recall operation is performed utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage (Mehta: pars. [0084 and 187] pointer of the stub located at the secondary/virtualized file system; and Guarraci: pars. [0114 and 116], e.g., object ID, block ID which are interpreted as the stub). 

Claims 18 (a computer program product) is rejected in the analysis of above claim 1 (a method); and therefore, the claim is rejected on that basis in the same rationale.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being obvious over Mehta and Guarraci, and further in view of Kopylovitz et al., US Pub. No. 20130332700 (hereinafter as “Kopylovitz”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta and Guarraci do not explicitly teach the amended limitations: “wherein: providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.”
In the same field of endeavor (i.e., data processing), Kopylovitz teaches: 
wherein: providing access to the replicated data in response to the failure of the physical file system (pars. [0002]: “…Cloud storage is a model of networked online storage where data is stored on multiple virtualized storage systems…”, [0011] disclosed the “virtual partitions, one or more snapshots, one or more combinations of a given logical volume and its respective one or more snapshots, etc.” in the logical group of the virtualized storage systems, wherein the “snapshot” in interpreted as the replicated data as known by a skilled artisan, [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system”, [0051] “…(e.g., by disk failure…)”, and [0053-54] discloses the providing access respective data and/or addresses of the data blocks of the virtual unit space) includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system (pars. [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system” wherein the “forwarding can be utilized for accessing data” in this case is interpreted as the redirected/recall operation(s) as known by a skilled artisan, and [0051] discloses the “virtual data blocks” which is interpreted as the stub(s)), wherein the stub is used to identify a location of the replicated data within the cloud storage (pars. [0051] “…The virtual data blocks are represented in VDS with the help of virtual disk addresses” which is illustrated to identify a location of data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kopylovitz would have provided Mehta and Guarraci with the above indicated limitation to provide the access to data in the virtual storage systems when the physical storage system, e.g., disk, is failed (Kopylovitz: pars. [0002], [0035 and 0051]).

Regarding claim 7, Guarraci teaches: 
removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage (pars. [0309], and [0103] via “deletion of a file and synchronizing the deletion” algorithm) 
	Mehta and Guarraci do not teach the amended limitations: “wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.”
	In the same field of endeavor (i.e., data processing), Kopvlovitz teach: 
wherein providing access to the replicated data in response to the failure of the physical file system (pars. [0002]: “…Cloud storage is a model of networked online storage where data is stored on multiple virtualized storage systems…”, [0011] disclosed the “virtual partitions, one or more snapshots, one or more combinations of a given logical volume and its respective one or more snapshots, etc.” in the logical group of the virtualized storage systems, wherein the “snapshot” in interpreted as the replicated data as known by a skilled artisan, [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system”, [0051] “…(e.g., by disk failure…)”, and [0053-54] discloses the providing access respective data and/or addresses of the data blocks of the virtual unit space) performing a recall operation at the virtual file system utilizing the stub at the virtual file system” (Kopvlovitz: pars. [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system” wherein the “forwarding can be utilized for accessing data” in this case is interpreted as the redirected/recall operation(s) as known by a skilled artisan, and [0051] discloses the “virtual data blocks” which is interpreted as the stub(s)) and “wherein the stub is used to identify a location of the replicated data within the cloud storage” (pars. [0051] “…The virtual data blocks are represented in VDS with the help of virtual disk addresses” which is illustrated to identify a location of data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kopvlovitz would have provided Mehta and Guarraci with the above indicated limitation to provide the access to replicate data to perform the recall operation per redirect request when the physical system fails.

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Mehta, Dai, and Guarraci, and further in view of Ramasamy et al., US Pub. No. 20190227781 (hereinafter as “Ramasamy”) and Kopvlovitz et al., US Pub. No. 20130332700 (hereinafter as “Kopvlovitz”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta, Dai and Guarraci do not explicitly teach the amended limitations: “receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system.”
In the same field of endeavor (i.e., data processing), Ramasamy teaches: 
receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system (see par. [0051] “implement the service have a data request processing context for the service that they can access and use. In addition, in step 1314, the installer/agent marks the service as warm started following generation of the data context for the service. In the for-loop of steps 1316-1319, for each of the services provided by both the older-version multi-node application and the new-version multi-node application, the installer/agent redirects requests to the service to a temporary queue and carries out a data sync between the two service versions to ensure that they share a common data context.”; and par. [0034] “high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data access bound, suspends execution, or fails.”; and [0036] “…replicates and migrates virtual machines in order to ensure that virtual machines continue to execute despite problems and failures experienced by physical hardware components.”) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ramasamy would have provided Mehta, Dai and Guarraci with the above indicated limitation to provide the access to replicate data to perform the operations/executions at the virtual tier per redirect request when the physical system failure (Ramasamy: pars. [0027 and 34]).
 However, Mehta, Dai, Guarraci, and Ramasamy do not explicitly teach the amended limitations: “performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, wherein the stub is used to identify a location of the replicated data within the cloud storage.”
In the same field of endeavor (i.e., data processing), Kopylovitz teaches: 
performing, by the virtual file system in response to receiving the redirected request for the replicated data (par. [0044] discloses the “operable to redirect the request/update…”), a recall operation at the virtual file system utilizing a stub located at the virtual file system (pars. [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system” wherein the “forwarding can be utilized for accessing data” in this case is interpreted as the redirected/recall operation(s) as known by a skilled artisan, and [0051] discloses the “virtual data blocks” which is interpreted as the stub(s)), wherein the stub is used to identify a location of the replicated data within the cloud storage (pars. [0051] “…The virtual data blocks are represented in VDS with the help of virtual disk addresses” which is illustrated to identify a location of data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kopylovitz would have provided Mehta, Dai, Guarraci, and Ramasamy with the above indicated limitation to provide the access to data in the virtual storage systems when the physical storage system, e.g., disk, is failed (Kopylovitz: pars. [0002], [0035 and 0051]).

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Mehta, Dai and Guarraci, and further in view of Ramasamy et al., US Pub. No. 20190227781 (hereinafter as “Ramasamy”).
Regarding claim 6, the claim is rejected by the same reasons set forth above to claim 1.  Furthermore, Mehta, Dai and Guarraci teach: 
creating a stub at the virtual file system when the replicated data is transferred from the virtual file system to the cloud storage (Mehta: pars. [0084], e.g., “After  creations of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112…”, [0187-188]; and Guarraci: e.g., blocks=tubs, see pars. [0064] convert file to blocks at the virtual file system, and [0087]), wherein the stub includes an inode that identifies a storage location of the replicated data within the cloud storage; (Mehta: pars. [0084], e.g., “After  creations of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112…”, [0187-188] detail of the stub as the inode having pointer that identifies a storage location (e.g., address) of the copy of data with the secondary storage=cloud storage, par. [0077]; and Guarraci: see fig. 1B and/or 1C) and 
removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage (Mehta: par. [0136 and 168] discloses the modifying and/or “deleting” data retrieved from the particular secondary storage device=virtual file system; and Guarraci: fig. 3B as explained above, and pars. [0064])
	However, the combination of Mehta, Dai and Guarraci do not explicitly teach the amended limitation: “wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing the stub at the virtual file system.”
	In the same field of endeavor (i.e., data processing), Ramasamy teach: “wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing the stub at the virtual file system.” (pars. [0028] discloses the
providing “access to the virtual privileged memory through the virtualization layer
interface”, and par. [0034] “high availability by migrating virtual machines to most
effectively utilize underlying physical hardware resources, to replace virtual machines
disabled by physical hardware problems and failures, and to ensure that multiple
virtual machines supporting a high-availability virtual appliance are executing on
multiple physical computer systems so that the services provided by the virtual
appliance are continuously accessible, even when one of the multiple virtual
appliances becomes compute bound, data access bound, suspends execution, or
fails.”; and [0036] “...replicates and migrates virtual machines in order to ensure that
virtual machines continue to execute despite problems and failures experienced
by physical hardware components.” and par. [0051] “implement the service have a
data request processing context for the service that they can access and use. In
addition, in step 1314, the installer/agent marks the service as warm started following
generation of the data context for the service. In the for-loop of steps 1316-1319, for
each of the services provided by both the older-version multi-node application and the
new-version multi-node application, the installer/agent redirects requests to the
service to a temporary queue and carries out a data sync between the two service
versions to ensure that they share a common data context.” which implements to the
redirect=recall executing=operation as known by a skill artisan)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ramasamy would have provided Mehta, Dai and Guarraci with the above indicated limitation to provide the access to replicate data to perform the recall operation per redirect request when the physical system fails.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Mehta, Dai and Guarraci, and further in view of HARIDAS et al., US Pub. No. 20170123890 (hereinafter as “Haridas”).
Regarding claim 10, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta, Dai and Guarraci do not explicitly teach the limitations: “determining that the virtual file system is available after a corruption of data within the virtual file system; determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; and replicating the data that has changed from the physical file system to the virtual file system.”
In the same field of endeavor, Haridas teaches:
determining that the virtual file system is available after a corruption of data within the virtual file system; (pars. [0263] “one or more Virtual Machines (or “VMs”), and “a destination subsystem 203 (e.g., a failover site” is interpreted as the corruption of data in the virtual file system such that the other secondary copy data to synchronize a source subsystem 201 (e.g., a predation site) to the destination subsystem as available after “a failover” is detected. in case in the primary storage or virtual storage fail interpreted determining the virtual file system, the secondary system will take over (calling failover) as well known by artisan for detecting corruption of data, see further in pars. [0262, 266-267]);
determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; (pars. [0018] “synchronizing primary data to a destination such a failover site using secondary copy data”, [0263] “Live synchronization replication”, wherein the “destination site” is interpret as the virtual file system, and the production site is interpreted as the physical file system) and
replicating the data that has changed from the physical file system to the virtual file system (pars. [0127[ “copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device” which is embedded step of “replicating” the primary data/copy of data to the destination subsystem=virtual file system, and [0140 and 166, 169 ])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Haridas would have provided Mehta, Dai and Guarraci with the above indicated limitation to replicate the data (or known technically synchronizing/synchronization) from the physical file system to the virtual file system after detecting the failover/corruption of data within the virtual system for data change, backup/archiving efficiently.
Regarding claim 17, the claim recites the limitations that appear the repeated limitations in claims 6, 10, and 14; therefore, the claim is rejected in the same analysis on the basis of above claims 6, 10, and 14, respectively.

Allowable Subject Matter
Claims 2, 11, and 19, in combination as considered a whole together, are objected to as being dependent upon the rejected base claim 1 (same analysis as to claims 18 and 20), but would be allowable if a/ rewritten in independent form having all amended limitations as considered a whole together with including all of the limitations of the rejected base claims (see Applicant’s figs. 5-6, and 7-8, and pars. [0072-74,75, 77, 80, and 96]); and b/ MUST overcome the above indicated 35 U.S.C. 101 rejections.
Claim 20 is allowed because the claim recites limitations, as considered a whole together, that are similar to the limitations of claims 1 and 2.
Claim 21 is objected to as being dependent upon the rejected base claim 18 (same analysis as to claim 1), but would be allowable if a/ rewritten in independent form having all newly added limitations as considered a whole together with including all of the limitations of the rejected base claims (see Applicant’s pars. [0072-74]); and b/ MUST overcome the above indicated 35 U.S.C. 101 rejections.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 103, Applicant’s arguments (Remarks, pages 9-11) on 07/11/2022 to the limitations in claim 1 (same as claim 18) to the amended limitations have been considered but are moot in view of the new grounds of rejection necessitated by applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record.
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 07/11/2022, are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited again above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169